



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Garciacruz, 2015 ONCA 27

DATE: 20150120

DOCKET: C57952

Simmons, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jose Alejandro Anaya Garciacruz

Appellant

Danielle Robitaille, for the appellant

Katie Doherty, for the respondent

Heard: September 18, 2014

On appeal from the conviction entered on June 28, 2013
    and the sentence imposed on November 27, 2013 by Justice Lois B. Roberts of the
    Superior Court of Justice, sitting without a jury.

Rouleau J.A.:

[1]

The appellant was convicted of one count of sexual assault. The key issue
    at trial was consent. The complainant had no memory of the time during which
    the assault took place. The trial judge did not accept the appellants evidence
    as to how the events unfolded including his testimony that the complainant was
    awake and consented to the sexual activity. The trial judge found that the
    complainant had fallen asleep, remained asleep and was, as a result, incapable
    of consenting to the sexual activity at the time that it occurred.

[2]

The appellant argues that the verdict was unreasonable, the reasons supporting
    it were insufficient, and that the trial judges assessment of the evidence was
    flawed.

[3]

For the reasons that follow, I would allow the appeal on the basis of
    insufficient reasons and order a new trial.

FACTS

(1)

The meeting

[4]

On February 11, 2011, shortly after moving into a new neighbourhood, the
    complainant took a walk looking for a nearby pilates or yoga studio. She met
    and struck up a conversation with a woman who turned out to be the appellants
    wife. As the two lived in the same area they walked home together and made
    plans to meet later that evening.

[5]

Over the course of the next few days, the two women and the appellant
    met and shared food and drink on several occasions, becoming friends.

(2)

The night of February 22, 2011

[6]

On February 22, 2011, the appellants wife was out of town. Following a
    series of text messages exchanged between the complainant and the appellant,
    the complainant, with the knowledge that the appellants wife was away, invited
    herself to the appellants home. She did this despite her assertion at trial
    that she would never have hung out with a married man, meaning, presumably,
    that she would never spend time alone with a married man.

[7]

The complainant arrived about 9:30 p.m. bringing with her some guacamole
    and about a quarter of a bottle of wine. Over the course of about an hour, the
    two talked, ate, and drank. The complainant, who was interested in buying a
    computer, also looked at a computer that the appellant was considering selling.

[8]

Afterwards, the complainant left the appellants residence and walked to
    a local bar, where she met her cousin who was visiting from out of town. She
    arrived at approximately 10:30 p.m. Later that evening, the complainant texted
    the appellant, asking him to join them. The complainant claimed that she
    invited the appellant to come to the bar only after her cousin had insisted.
    According to the complainant, she did not actually want the appellant to come
    to the bar.

[9]

The complainant was contradicted on this point both by

the text messages entered into evidence and
    the evidence of her cousin. The text messages exchanged between the complainant
    and the appellant show that the complainant invited the appellant and followed-up
    regularly to check on the status of his arrival. The cousins evidence, which was
    accepted by the trial judge, was that he never participated in any discussion
    about the appellant joining them at the bar.

[10]

Later
    in the evening, the appellant drove himself to the bar and met up with the
    complainant and her cousin.

[11]

According
    to the complainant, she only consumed two to three glasses of wine and a couple
    of sips of gin and tonic over the course of the several hours she was at the
    bar. She did not consider herself to be drunk, but would not have been in a
    condition to drive. The cousin confirmed that neither he nor the complainant
    was drunk.

[12]

When
    it came time to leave, the cousin planned to ask the bartender to call him a
    cab. At the suggestion of both the complainant and the appellant, however, he decided
    to go to the appellants house and call a cab from there. Although it would
    have been closer to go to the complainants apartment, which was only two or
    three blocks from the bar, the cousin explained that the complainant told him
    she did not want him to go there as it was a mess. The three then drove to the
    appellants house in the appellants car. They stopped en route at a bank
    machine so that the appellant could withdraw cash and then return to pay the
    bar bill.

[13]

According
    to the cousin, when the three of them arrived at the appellants house, they sat
    around the computer in the appellants living room and looked up a cab number.
    After the cab was called he asked the appellant for a glass of water and then
    went to use the washroom. He was in the washroom for a minute or so, and when
    he returned to the living room area he observed that the complainant had dozed
    off on the couch. He then sat down next to the complainant and waited for the
    cab to arrive. When the cab arrived five minutes later, he nudged the
    complainant on her shoulder. She did not respond. He explained to the court
    that he was not an expert in that area, but considered her to be sleeping. He
    then said goodbye to her, but again she did not respond. He asked the appellant
    if the complainant was alright where she was, and when the appellant assured
    him that she was, he left.

[14]

The
    complainant testified that she did not really remember anything that had
    happened after she left the bar. She could not explain why she suggested that
    the three of them go to the appellants home, or why she went in the
    appellants car. She lived only two or three blocks from the bar and would
    normally have gone straight home. She remembered leaving the bar without
    assistance and recalled that her cousin was with her, but did not remember
    getting into the appellants car. She had a vague recollection of stopping at a
    bank machine so that someone, she thought another bar patron, could withdraw
    money. After that, her memory of events was completely black until she woke
    up the next morning. None of this was apparent to her cousin or the appellant.
    According to her cousin, the complainant spoke and acted normally all evening
    up until she appeared to fall asleep on the couch.

[15]

According
    to the appellant, after the cousin left, he and the complainant exchanged
    compliments, kissed, and after some foreplay agreed to have sex. Because of
    concern that they might be discovered by a student who roomed in the
    appellants house, the appellant said that they moved to the bedroom and had
    sex. Again because of the concern of being discovered by the student, the
    appellant explained that they got dressed shortly after having intercourse and
    agreed that they would both deny that anything had happened between them. As
    they were both tired, they then fell asleep.

(3)

The morning of February 23, 2011

[16]

The
    complainant testified that on the morning of February 23
rd
, she woke
    up, and for a moment, had no idea where she was. She quickly realized that she
    was lying in the appellants bed and he was lying beside her. She did not know
    how she had gotten there. She jumped up and asked what am I doing here? and according
    to her, the appellant responded that nothing had happened and pointed to the
    fact that they were both fully clothed.

[17]

The
    appellants version was somewhat different, he testified that, upon waking up,
    the complainant said: Oh my god, oh my god, I am not like this. He denied
    having any conversation with the complainant that morning and, although the complainants
    outburst freaked him out for a second, he was tired and went back to sleep after
    the complainant left.

[18]

After
    leaving, the complainant went straight home. On the way she realized that
    something was wrong with her underwear. When she got home, she removed her
    pants and discovered that her underwear was on the wrong way. The triangle
    portion of her thong underwear was on her hip, as opposed to at the front, and
    her legs were through the waist band.

[19]

As
    the complainant had no memory of the events following her departure from the
    bar including how she ended up at the appellants home, she was unsure what to
    do. Later that day, she called a friend. The friend insisted that the
    complainant go to the hospital. Though she was reluctant to do so, she agreed
    and attended at the hospital with her friend.

[20]

While
    waiting at the hospital, the two decided to call the appellant to see if he
    could shed some light on the situation. The complainant did not know if she was
    overreacting and hoped speaking to the appellant would give her some peace of
    mind. The complainant put the call on speaker phone so that her friend could
    hear the conversation. In the course of the conversation, the appellant
    explained that nothing had happened between them the previous night.

[21]

The
    appellant provided a very different perspective on this conversation, which I
    will return to later in these reasons.

[22]

In
    any event, the complainant did not accept the appellants denials and she
    called the police. A sex assault kit was administered to the complainant early
    on February 24
th
. This revealed the presence of semen from the
    vaginal swab taken from the complainant.

(4)

The police investigation

[23]

In
    the course of the police investigation, the appellant gave an unsworn statement
    to the police and provided a sample of his DNA. In his statement, the appellant
    said that no sexual contact had occurred that night. The complainant had simply
    fallen asleep on the couch and he had carried her to his bedroom and laid her
    down on the bed.

[24]

When
    the DNA results revealed a match between the appellants DNA and the DNA
    recovered from the vaginal swab taken from the complainant, the appellant was arrested
    and charged with sexual assault.

(5)

The appellants testimony at trial

[25]

At
    trial, the appellant acknowledged having had sex with the complainant, but
    maintained that it was consensual. He admitted to having lied to police and to
    his wife. He explained that he had denied having had any sexual interaction
    with the complainant because the police officers told him that his statement
    would be videotaped. He was concerned that his wife would see the video and
    discover that he had slept with the complainant and had been unfaithful. The
    appellant described his state of mind as terrified. He was a landed immigrant
    who had been sponsored by his wife. He was concerned that if his wife
    discovered that he had been unfaithful my life would end at that moment my
    style of living, everything that I have been living here in Canada would be
    going to end.

[26]

When
    asked about the phone conversation he had with the complainant while she was
    waiting at the hospital, the appellant explained that

in that conversation, he told the complainant that they had not
    had sex because this was consistent with the plan he and the complainant had
    formulated. That plan was to say that she had simply slept at the appellants
    home. When the complainant asked him what happened on the phone, he thought she
    was testing him to see if he would stick to the plan. He testified that he
    heard laughing, whispering, and giggling on the phone, like at a
    pyjama-party. He thought the complainant was playing games with him, so he
    told her what they had agreed on.

(6)

The trial decision

[27]

The
    trial judge rejected the appellants explanation of as to why, in the call the
    complainant made from the hospital, he told her that nothing had happened
    during the night she had stayed at his house. Specifically, the trial judge did
    not believe that the appellant and the complainant had agreed to pretend that
    nothing had occurred between them. The trial judge did not find the appellant
    to be credible, finding that his testimony was far too detailed and, although
    it was given through an interpreter, contained little passion. Overall, the
    trial judge found the appellants account of the events to be totally
    implausible. The trial judge also rejected the evidence of the appellants wife
    and one of their friends, both of whom had given evidence helpful to the
    defence.

[28]

Instead,
    the trial judge accepted the complainants testimony that she did not remember
    what happened from the moment she left the bar until she woke up the next
    morning. The trial judge found that the complainant was not intoxicated that
    evening and specifically excluded alcohol as a possible cause of the
    complainants memory loss. No expert evidence was led at trial which might have
    provided an explanation for the complainants blackout state, or how a person
    might be expected to act while in that state.

[29]

The
    trial judge acknowledged that the critical issue was consent. Given her
    rejection of the appellants testimony and her acceptance of the complainants
    evidence to the effect that she had no recollection of the sexual activity, the
    trial judge reasoned that the issue of consent could only be determined on the
    basis of indirect or circumstantial evidence. Inferences about consent can
    properly be drawn from the complainants pre-existing attitudes.

[30]

The
    trial judge accepted the complainants evidence that she would not have
    consented to having intercourse with the appellant because she had no romantic
    or sexual attraction to him and it was contrary to her code of behaviour and
    her friendship with the appellants wife.

[31]

The
    trial judge seems to have accepted much of the appellants description as to
    how the sexual activity must have transpired, including the fact that they had
    sexual relations while on their sides as well as face to face. This manner of
    having sexual intercourse was, in the trial judges view, less likely to wake the
    complainant.

[32]

The
    trial judge then concluded that the complainant had been unable to consent as
    she had been asleep before and during the multi-position sexual assault.

[33]

Nothing
    in the reasons explains how the complainant could, according to the cousins
    account, have appeared fully awake and functioning normally when they left the
    bar up until she fell asleep, and yet have no recollection of these events, the
    whole period being black.

[34]

The
    trial judge seems to have relied on the complainants evidence as to her code
    of behaviour to reason that the complainant would not have consented to have
    sex with the appellant and must therefore have been asleep. The trial judge,
    however, did not deal with the evidence suggesting that the complainants
    conduct that evening was inconsistent with how she said she would act.

[35]

After
    finding that the complainant remained asleep during the sexual assault, the
    trial judge said that, [w]hile the complainant had an admittedly poor memory,
    she was unmoved in her evidence that she would never have engaged in sexual
    intercourse with [the appellant]. The trial judge accordingly accepted the
    complainants evidence that she would not have consented to intercourse. She
    said, I accept that the complainant would not have consented for the reasons
    she gave  namely, her lack of romantic or sexual attraction to [the
    appellant], her own code of behaviour, and her friendship with [the appellants
    wife].

[36]

It
    is not clear from the trial judges reasons whether these statements factored
    into her finding that the complainant remained asleep during the sexual
    activity. The Crown submits that they did not factor into the trial judges
    reasons for concluding that the complainant remained asleep during sexual
    activity. Either way, as noted, the trial judge did not deal with the evidence
    suggesting that the complainants conduct that evening was inconsistent with
    how she said she would act.

ISSUES

[37]

The
    appellants principal attacks on the trial judges decision are that the
    reasons are inadequate and that the verdict is unreasonable. He maintains that
    the trial judges reasoning lacks logic and that the judge failed to advert to
    and either reject or resolve contradictory pieces of evidence. The appellant
    also argues that the trial judges assessment of the evidence was flawed and she
    erred in not considering honest but mistaken belief in consent.

ANALYSIS

(1)

Position of the parties

[38]

The
    conviction turned on the trial judges finding that the complainant was asleep
    and was therefore unable to consent. This was an inference drawn by the trial
    judge, as the complainant had no memory of what occurred that evening and thus
    could not give direct testimony about whether or not she had consented to have
    sex with the appellant.

[39]

The
    appellant argues that the trial judge could only draw that inference if she
    rejected an equally possible inference, namely the inference that the
    complainant was awake when the sexual intercourse occurred, but was in the same
    unexplained blackout state she had been in earlier in the evening. The
    complainants lack of memory about any sexual activity could be explained
    either by her being asleep or by her being in the blackout state. The
    possibility that the complainant was in the blackout state could raise a
    reasonable doubt as to whether she consented to the sexual activity which
    occurred.

[40]

In
    the appellants submission, the evidence established that, while the
    complainant was in that state, she acted in ways that were inconsistent with
    her testimony about how she believed she would have behaved. For example, she testified
    that on leaving the bar she would have walked the two or three blocks to her
    apartment, yet the uncontested evidence was that she urged her cousin to return
    with her to the appellants home and travelled there in the appellants car
    rather than walking. It is, therefore, quite possible that she had awoken in the
    blackout state after the cousin left and, while in that state, she may have
    consented to the sexual intercourse. Her inability to recall this activity
    would flow from the blackout state, rather than the fact that she was asleep.

[41]

The
    trial judge never adverts to this possibility and her reasons do not explain why
    this other available inference should be rejected in favour of an inference of
    guilt. Further, the facts relied on by the trial judge for drawing the
    inference that the complainant was asleep when the sexual assault occurred are
    not inconsistent with the appellants alternate theory. In fact, they are
    largely consistent with it.

[42]

The
    appellant further submits that, in support of the inference she drew, the trial
    judge relied on the complainants evidence as to her pre-existing attitudes.
    However, that evidence was accepted by the trial judge without resolving
    serious inconsistencies between what the complainant testified she would never
    do and what she was shown to have done that very evening.

[43]

The
    Crown, for its part, submits that the verdict is reasonable and was supported
    by sufficiently detailed reasons. The trial judges finding that the complainant
    was asleep during the assault is amply supported by the evidence. Having found
    as a fact that the complainant was asleep, the trial judge did not have to
    explain why and how the complainant entered into this blackout state nor why
    she rejected the possibility that the complainant may have been awake but in
    this blackout state when the assault occurred.

[44]

The
    Crown further argues that the trial judge did not rely on the complainants
    pre-existing attitude evidence to reach her decision. The reference in the
    reasons to this testimony played little if any role in the trial judges
    analysis of the central issue, the complainants capacity to consent.

(2)

Overview

[45]

For
    the reasons that follow, I would allow the appeal on the basis of insufficiency
    of reasons. Given the factual record of this case, the trial judges failure to
    consider and either reject or give effect to the alternate inference advanced
    by the appellant rendered her reasons deficient, and this deficiency is an
    error of law (
R. v. Braich
, 2002 SCC 27 at para. 30). The rejection of
    the alternate inference is a critical juncture in the road to conviction. In
    the absence of any reference and analysis of this alternative in the trial
    judges reasons, effective appellate review is foreclosed.

[46]

I
    have divided my analysis into three parts. The first considers the trial
    judges failure to advert to or explain the period during which the complainant
    has no memory but, by all appearances, was functioning normally. The second
    deals with the facts relied on in the trial judges reasons supporting her
    inference that the complainant fell asleep and remained asleep throughout the multi-position
    sexual assault. In these two parts of my analysis, I assumed as the Crown
    suggested that, in making her finding that the complainant remained asleep
    during sexual activity, the trial judge did not rely on the complainants
    pre-existing attitude evidence. The third assumes that the trial judge relied on
    the complainants evidence regarding pre-existing attitudes in support of her
    conclusion that the Crown had met its burden of proving lack of consent beyond
    a reasonable doubt. In this third part, I explain that regardless of whether
    the trial judge relied on the pre-existing attitude evidence, the reasons
    remain deficient.

[47]

In
    all three areas, the trial judges reasons do not provide a sufficient basis
    for this court to effectively review the reasoning process by which the trial
    judge rejected rational exculpatory inferences and arrived at a conviction. While
    the analysis that follows involves a detailed review of the trial judges
    reasons, I am conscious that the sufficiency of reasons is to be assessed
    contextually and by reading the reasons as a whole, together with the record (
R.
    v. Sheppard
, 2002 SCC 26 at paras. 28-33, 50). In my opinion, the problems
    with the trial judges reasons do not disappear when they are considered in
    context, nor are they alleviated when the reasons are read in concert with the
    record. As a result, I have concluded that the reasons are deficient when
    measured against the principles established by the Supreme Court in
Sheppard
,
supra
at para. 55.

(3)

The failure to advert to or explain the complainants amnesia

[48]

As
    noted earlier, the complainant testified that on the evening of the 22
nd
,
    everything seemed to go black after she took a couple of sips of gin and tonic
    at the bar. She had a vague recollection of taking someone to a bank machine,
    but did not recall walking to or taking the appellants car, and did not know
    why she did not just go home, since she lived only two or three blocks from the
    bar. She did not remember suggesting that she and her cousin should go with the
    appellant to the appellants house, did not remember going there, and remembers
    nothing that happened while at the appellants home, including arranging for
    her cousins taxi.

[49]

The
    trial judge excluded intoxication as a cause for the blackout, finding that:

There is no evidence that the complainant was so intoxicated
    that she simply blacked out and while awake has no memory of what happened, as
    in
R. v. J.R.
, for example. On the contrary, the complainant, [the
    appellant, and the cousin] all testified that the complainant was not that
    intoxicated. The complainant had more or less the same amount of alcohol to
    drink on all of the occasions that she was at [the appellant and his wifes] house
    that week and did not black out.

[50]

No
    explanation for the complainants blackout state was proffered at trial or in
    the trial judges reasons. After excluding intoxication as the cause, the trial
    judge then simply goes on in her reasons to accept the cousins evidence that the
    complainant fell asleep and conclude that she must have stayed asleep until the
    next morning.

[51]

There
    is no further consideration or explanation of the complainants blackout or the
    amnesia suffered in the period between sitting at the bar drinking a gin and
    tonic and her falling asleep on the appellants couch.

[52]

I
    do not view the trial judges reference to the complainant having an
    admittedly poor memory as constituting an explanation for the period of blackout
    or amnesia. There is simply no support for reaching such a conclusion on this
    record.

[53]

Nothing
    in her reasons suggests that the trial judge ever considered the possibility
    that the complainant awoke after her cousin left the appellants home and, having
    awakened, remained in this unexplained state of blackout or amnesia.

[54]

The
    Crown argues that, having found as a fact that the complainant fell asleep and
    never woke up, the trial judge did not have to explain the cause of the
    complainants blackout or amnesia and did not have to consider the possibility
    of the complainant waking up and still being in a state of blackout or amnesia.
    In the Crowns submission, by making a positive finding that the complainant
    did not awaken, the trial judge must have excluded the possibility of the
    complainant having wakened and resumed her state of blackout or amnesia.

[55]

I
    disagree. The trial judges reasons in support of her conclusion that the
    complainant was asleep throughout the relevant period give no indication that
    she considered the possibility that, when the sexual assault is said to have
    occurred, the complainant may have been awake but in her previous state of blackout
    or amnesia. As I will explain in the next section, the reasons she gave for
    concluding that she remained asleep are also consistent with the complainant
    being awake and in the unexplained blackout. The failure to adequately address and
    exclude this possibility and its potential impact on the Crowns onus of
    proving that there was no consent is, in my view, an error.

[56]

As
    Major J. explained in
R. v. Esau
(1997), 116 C.C.C. (3d) 289, at 296
    (S.C.C.), [t]he parties testimony is usually the most important evidence in
    sexual assault cases. In
Esau
, the complainant in a sexual assault
    case had no memory of the relevant time and as a result of the complainants
    memory loss, Major J. noted that [a]ny number of things may have happened
    during the period in which she had no memory (
ibid
., at 297).

[57]

The
    possibility that the complainant was awake and to all appearances functioning
    normally when the sexual assault is said to have occurred went to the very
    heart of consent, which was the only real issue at trial. In her unexplained blackout
    state, she may have been capable of consenting and, although she did consent,
    she would have no recollection of having done so, just as she has no
    recollection of what she did and said in the period after leaving the bar. I
    cannot simply assume, as the Crown contends, that this possibility was
    considered and rejected by the trial judge. In any event, some explanation for
    the rejection was required in the circumstances of this case.

(4)

The trial judges finding that the complainant did not awaken

[58]

The
    trial judge devotes a considerable portion of her reasons to explaining why she
    believed that the complainant remained asleep for the entire period following
    the cousins departure up until she remembers awakening at about 8 a.m. the
    following morning. The Crowns factum contains a helpful summary of the trial
    judges reasons in support of this belief. There are 13 bullet points listed
    therein. The first four simply support the trial judges finding that the
    complainant had fallen asleep on the appellants couch shortly before the
    cousin left the appellants home. That finding is supported by the record and was
    not seriously challenged on appeal. The contentious issue is whether the
    complainant remained asleep.

[59]

The
    remaining nine points listed in the Crowns factum in support of that finding
    are as follows:

1)

The complainant was
    tired. She testified that she had been up very early that day and was very
    tired. The trial judge found this understandable in light of the review of the
    weeks events in which the complainant had been out late several evenings, most
    nights consuming alcohol.

2)

The complainant must
    have been asleep at some point because she woke up in the appellants bed at 8
    a.m. the next morning, fully clothed and sleeping under the covers.

3)

The complainant
    testified if she had fallen asleep, she would not have woken again because her
    days were long; she woke early and got tired at night.

4)

The complainants lack
    of any recollection of having sex with the appellant is consistent with her
    being fast asleep when sex occurred.

5)

The complainant had
    been drinking.

6)

Several aspects of the
    manner in which the appellant testified he had sex with the complainant are
    consistent with the complainant being asleep when the sexual contact occurred
    (e.g. the appellant testified he took his time engaging in sex with the
    complainant; he described having sex with the complainant on their sides as
    well as face to face, as opposed to with the appellant on top of the
    complainant).

7)

The fact that the
    appellant testified he had to help the complainant take her underwear and pants
    off makes sense if she was asleep.

8)

The fact that the
    complainants underwear was put on incorrectly also indicates it was not the
    complainant who put them back on.

9)

The appellant
    repeatedly told the complainant and told the police in his statement that the
    complainant fell asleep and he carried her to his bedroom because he was afraid
    she would not be safe on the couch.

[60]

Although
    these points are made in support of the finding that the complainant must have
    been asleep, they do not refer to, consider or exclude the possibility that the
    complainant could have awakened and found herself in her state of blackout or
    amnesia. In fact, none of these points are of much assistance in excluding this
    as a possibility or likelihood. I turn now to an analysis of the nine points
    made by the trial judge.

[61]

Points
    one and three simply indicate that the complainant was tired and needed sleep.
    There was no evidence that the complainant was an unusually sound sleeper. Her
    need for sleep does not obviate the possibility or even likelihood that she
    would have awakened before any sexual activity occurred. For example, she could
    have awakened when she was carried by the appellant to the bedroom.

[62]

Point
    number two is a statement to the effect that the complainant slept at some
    point. This is not a contentious fact. It does not establish that she was
    asleep at the crucial time.

[63]

In
    point number four, the trial judge is relying on the fact that the complainant
    had no recollection of having sex with the appellant to support her conclusion
    that the complainant must have been asleep. The fact that the complainant has
    no memory of having sex is not merely consistent with waking up into the same
    state of blackout or amnesia; it is arguably more consistent with being awake and
    in that state of blackout or amnesia than having remained asleep. The same
    could be said for point number six, where the trial judge says that the
    appellants description of the various positions in which he described having sex
    with the complainant is supportive of the conclusion the complainant was
    asleep. One would expect that having sex with an unintoxicated person, in a
    series of different positions (regardless of what those positions were), would
    give rise to the possibility, if not likelihood, that the person would awaken.

[64]

Point
    number five is a reference to the complainant having been drinking. That she
    had been drinking is of marginal relevance when considering whether the
    complainant would have woken up. The quantity consumed, as noted by the trial
    judge, was moderate and was in keeping with the complainants consumption on
    previous occasions. The trial judge specifically found that the complainant was
    not intoxicated.

[65]

Points
    seven and eight deal with how the appellant said he removed the complainants
    underwear and pants and the fact that the underwear was replaced incorrectly.
    It is undisputed that the underwear, as well as the leggings and socks were
    removed before the sexual intercourse occurred. It is also undisputed that the
    complainant was clothed when she woke up at 8 a.m. The only evidence as to how the
    clothing was removed and replaced was given by the appellant. The fact that the
    appellant helped removed the complainants underwear neither proves nor
    disproves that the complainant was asleep or awake. The same can be said for
    who might be responsible for the incorrect replacement of the underwear.
    Although one could view the incorrect placement of the complainants thong
    underwear as being moderately supportive of the proposition that the complainant
    did not put them on herself, it is largely speculative. On the other hand,
    there is little to explain how the complainant could have been undressed and
    then dressed by the appellant without having woken.

[66]

Finally,
    point nine is of no assistance in resolving the critical issue. The issue is
    not whether the complainant had fallen asleep and was then carried to the
    bedroom, the issue is whether the complainant awoke, either when she was being
    carried or later, so as to be capable of consenting when the sexual activity
    took place.

[67]

The
    Crown bore the burden of proving the lack of consent beyond a reasonable doubt.
    Although this list provides some support for the trial judges finding that the
    complainant remained asleep throughout, it does not  nor does it purport to  support
    a rejection of the alternative inference, namely that the complainant woke up,
    remained in her unexplained state of blackout or amnesia, and consented to the
    sexual intercourse. Taken as a whole, the nine points do not provide a solid
    basis for reaching one conclusion or the other. We simply do not know whether
    this possibility was considered by the trial judge and, if considered, why it
    was not accepted and did not raise a reasonable doubt.

[68]

In
    order to infer guilt based on circumstantial evidence, the trier of fact must
    be satisfied beyond a reasonable doubt that the only rational inference that
    can be drawn from the circumstantial evidence is that the accused is guilty (
R.
    v. Griffin
, 2009 SCC 28 at para. 33). This is a high standard that
    requires that alternative explanations be excluded because the mere existence
    of any rational, non-guilty inference is sufficient to raise a reasonable
    doubt (
ibid
. at para. 34; see also
R. v. Mars
(2006), 205 C.C.C.
    (3d) 376 (Ont. C.A.), at para. 4).

(5)

Reliance on the pre-existing attitude evidence

[69]

In
    the absence of direct evidence on the issue of consent, a court can draw inferences
    from a complainants pre-existing attitudes and assumptions regarding the
    period during which she has no recollection. In appropriate cases, the court
    can conclude that the complainant must have been incapable of consenting at the
    time of the sexual interaction because, had she been capable of consenting, she
    clearly would have refused to consent. This type of inference would support the
    trial judges finding of that the complainant was asleep and incapable of
    consenting.

[70]

As
    noted above, in her reasons, the trial judge stated that the complainant

was unmoved in her evidence that she would never have engaged
    in sexual intercourse with [the appellant]. Although she has no memory of
    having sexual intercourse with [the appellant] I accept that she would not have
    consented for the reasons that she gave  namely, her lack of romantic or
    sexual attraction to [the appellant], her own code of behaviour and her
    friendship with [the appellants wife].

[71]

This
    finding comes after the trial judge concluded, beyond a reasonable doubt, that
    the complainant did not have the capacity to consent because she was asleep and
    did not wake at any time during the sexual interaction.

[72]

Whether
    the finding regarding the complainants pre-existing attitudes factored into the
    trial judges conclusion that the complainant remained asleep is unclear. The
    Crown takes the position that because the trial judge had found as a fact that
    the complainant fell asleep while on the couch and stayed asleep until morning,
    the evidence about what the complainant would have done, and the trial judges
    comments about it, played a minimal, if any, role in her analysis with the
    central issue in the case, the complainants capacity to consent. Consequently,
    her observations in this area had no consequence on the verdict in this case.

[73]

Regardless
    of whether the Crown is correct in its interpretation of the trial judges
    reasoning process, the reasons themselves remain deficient. As I explain below,
    both reliance and non-reliance on evidence of the complainants pre-existing
    attitudes is problematic.

[74]

For
    the reasons outlined in the previous sections, I concluded that the trial
    judges reasons had to explain why she rejected the possibility that the
    complainant awoke in a state of blackout or amnesia and simply does not
    remember consenting. The list of thirteen points set out by the Crown did not provide
    a solid basis for rejecting this possibility and concluding beyond a reasonable
    doubt that there had been no consent. As a result, if the Crown is correct and the
    finding as to the complainants pre-existing attitude played no part in the
    trial judges reasoning, then the conviction must be set aside.

[75]

Assuming,
    however, that the trial judge did take into account the complainants testimony
    as to her pre-existing attitudes, the appellant nonetheless maintains that it
    is of little assistance to the Crown. In the appellants submission, this
    finding by the trial judge is unreasonable and is of no assistance in excluding
    the possibility that the complainant was in the blackout state. The finding was
    made without adverting to or dealing with critical problems in the
    complainants evidence.

[76]

I
    agree. In my view, the trial judges failure to advert to and deal with
    inconsistencies in the complainants testimony precludes meaningful appellate
    review, and was an error of law. As explained in
R. v. Dinardo
, 2008
    SCC 24 at paras. 2, 23-31, even if it is open to a trial judge to reach a
    particular conclusion based on a complainants testimony, it is not open to the
    trial judge to do so without explaining how she reconciled serious problems
    with that testimony. The problems here fall into two categories.

[77]

First,
    there was evidence which gave reason to doubt the complainants assertion that because
    of her code of behaviour, she would never have consented to intercourse with
    the appellant. The complainant testified that she would never have hung out [alone]
    with a married man. This assertion by the complainant was clearly contradicted
    by the facts of the case. It was the complainant who invited herself to the
    appellants house for wine and guacamole when she knew that the appellants
    wife was out of town. Not only was the complainant wrong in her evidence that
    she would never spend time alone with a married man, but she had done so that
    very day with the appellant, the husband of her friend.

[78]

Second,
    without some explanation as to the cause and nature of the blackout condition,
    it is difficult to conclude, without more, that if she had been in the blackout
    state, the complainants lack of romantic or sexual attraction to [the
    appellant], her own code of behaviour and her friendship with [the appellants
    wife] would govern her actions.

[79]

In
    fact, the events of the evening of February 22
nd
showed that the
    complainant was a terrible predictor of her own, even mundane, conduct that
    night while she was in the blackout state. The complainant testified that she:

1)

would not have gone to the appellants house after the bar;

2)

would not have taken her car or a cab from the bar, as she lived only
    two or three blocks from the bar and could have easily walked home;

3)

would have gone straight home from the bar rather than going to the appellants
    house.

[80]

When
    questioned about what she did during the period during which she had no memory,
    the complainant testified I am not sure why I didnt go home right after the
    [bar closed]. I live on [the same street]. She simply could not explain or
    understand why or how she ended up at the appellants home. In fact, her
    testimony about what she would have done that evening was largely contradicted
    by what she in fact did. The testimony of her cousin, which was accepted by the
    trial judge, has the complainant coming up with the idea of going to the
    appellants home, deciding to leave the bar by car rather than on foot, and
    deciding not to go home with her cousin after the bar because her apartment was
    too messy.

[81]

On
    the facts of this case, the appellants predictions about how she would have
    behaved while in the blackout state were repeatedly contradicted by what she
    actually did. If the trial judge used the complainants hypothetical testimony
    about what she would or would not have done while in her blackout state to
    support her finding that the complainant was asleep, her reasons are inadequate
    because they fail to address and reconcile these inconsistencies.

CONCLUSION

[82]

For
    these reasons, I would allow the appeal and set aside the conviction on the
    basis that the trial judges reasons were insufficient. The appellant asks that
    an acquittal should be substituted. Although the reasons are deficient, I am
    not satisfied that the evidence led at trial was incapable of supporting a
    conviction. A new trial is the normal result of a successful appeal on the
    basis of insufficient reasons (
R. v. MacDonald
, 2008 NSCA 53 at para.
    25). Accordingly, I would order a new trial.

Released: (CWJ) JAN 20, 2015

Paul Rouleau J.A.

I agree Janet
    Simmons J.A.

I agree C.W.
    Hourigan J.A.


